Title: From John Adams to Joseph Palmer, 20 June 1775
From: Adams, John
To: Palmer, Joseph


     
      Phyladelphia June 20th. 1775
      Dr Sir
     
     We send you for your Comfort the Generals Washington and Lee with Commissions for Ward and Putnam: together with a Vote to Support about twenty thousand Men, for the present, fifteen Thousands in Mass. and 5000 in New York.
     We have voted to issue Bills of Credit to the amount of two Million Dollars, and must, I suppose, vote to issue a great deal more.
     I hope a good account will be given of Gage, Haldiman, Burgoine, Clinton and How, before Winter. Such a Wretch as How, with a Statue in Honour of his family in Westminster Abbey, erected by the Massachusetts to come over with a Design to cutt the Throats of the Mass. People, is too much. I most Sincerely and cooly, and devoutly wish that a lucky Ball, or Bayonet may make a Signal Example of him, for a Warning to Such, unprincipled, unsentimental Miscreants for the future.
     I think We shall have an ample Variety of able experienced officers, in our Army. Such as may form Soldiers and officers, enough to keep up a Succession for the Defence of America for ages. Our Camp will be an illustrious School of military Virtue and will be resorted to and frequented by Gentlemen in great Numbers, from the other Colonies as such—great Things, are in the Womb of Providence—great Prosperity or adversity, perhaps both: the latter first perhaps.
     My Love and Compliments and Duty where due, especially to your Family, Mr. Cranch’s and my own. I am your Friend.
     
      John Adams
     
    